Title: To George Washington from Joseph Valentine, 10 September 1768
From: Valentine, Joseph
To: Washington, George

 

Sir
September 10th 1768

I now rite to you to let you no the affars of our Crops and how they are at this time it is almo⟨st⟩ five weaks sence we have had any Rain at all and then we had sutch a heavy Rain that it drownded our tobaco and two mutch at that time for the Corn and sence sutch a great drouth has Causd the tobaco to be very sorrey and hardley good for any thing[,] that ass was forrod fired all away and hardley worth housing and the latter is Quite perished up with the drouth so I am afraid our Crops will be very sorrey though it is not in my power to tel how they will turn out yet for moderate R⟨ai⟩n wod make a great alteration in them yet we had a greater Crop planted then Ever was on the plantations before our Corn was very likely tel now and it is perishing and Burning up with the drouth and Cant fill[.] have no more to add at this time but will do all in my power to make the best of the Crops I Can and Remain Sir your most humble Servant

Joseph Valentine

